Citation Nr: 0718554	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  05-09 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD), from June 5, 1998, 
to April 21, 2002, and from June 1, 2002, to July 8, 2002.

2.  Entitlement to a rating in excess of 70 percent for PTSD 
since September 1, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1969 
to October 1971.

This appeal to the Board of Veterans' Appeals (Board) arise 
from a June 1999 rating decision, in which the RO granted the 
veteran service connection for PTSD and assigned a 50 percent 
rating, effective June 5, 1998.  The veteran filed a notice 
of disagreement (NOD) in August 1999.

In December 2002, the RO also assigned a 70 percent rating 
for PTSD, effective September 1, 2002.  At that time, the RO 
also awarded the veteran a temporary total rating due to 
hospitalization over 21 days, effective April 22, 2002, to 
May 31, 2002, and effective July 9, 2002, to August 31, 2002.  
Hence, the Board's consideration of the claims for higher 
ratings is limited to periods before and after the assignment 
of the temporary total ratings.

In January 2005, the RO issued a statement of the case (SOC).  
The veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) in February 2005.

Because appeal involves a request for a higher initial rating 
following the grant of service connection, the Board has 
characterized this claim in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  
Moreover, while the RO has assigned a higher initial rating 
of 70 percent for PTSD during the pendency of this appeal, as 
a higher rating is available, and the appellant is presumed 
to be seeking the maximum available benefit, the Board has 
recharacterized the appeal as encompassing the two issues set 
forth on the title page.  Id; AB v. Brown, 6 Vet. App. 35, 38 
(1993).

For the reasons set forth below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claims is warranted.

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).   To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Subsequent 
judicial decisions have clarified the duties to notify and 
assist imposed by the VCAA, to include Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); and Mayfield v. Nicholson, 20 Vet. App. 
537 (2006).  

Considering the record in light of the VCAA, the Board finds 
that all notification action needed to render a fair decision 
on the claims for a higher rating for PTSD has not been 
accomplished.  In this regard, the Board notes that the 
veteran has not been notified as to what is needed to 
substantiate a claim for a higher rating, what evidence he is 
responsible to provide, what evidence VA is responsible to 
provide, and that he is to submit any evidence in his 
possession that pertains to the claims.  See Pelegrini, 
supra; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   
The Board notes that action by the RO is required to satisfy 
the notification provisions of the VCAA.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 
1339 (Fed. Cir. 2003).  

Hence, on remand, the RO should, through VCAA-compliant 
notice, give the veteran another opportunity to present 
information and/or evidence pertinent to the claims for 
higher ratings for PTSD, notifying him that he has a full 
one-year period for response.  See 38 U.S.C.A § 5103(b)(1) 
(West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West 
Supp. 2006) (amending the relevant statute to clarify that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period).  The RO should request that the 
veteran furnish all pertinent evidence in his possession (of 
which he was not previously notified).  The RO should also 
ensure that its letter meets the notice requirements of 
Dingess/Hartman, cited to above, as regards the five elements 
of a claim for service connection-specifically, as regards 
disability rating and effective date-as appropriate.  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2006).  

Regardless of the veteran's response (or, non-response), the 
RO should obtain all outstanding VA medical records.  The 
veteran has received treatment  from the VA Medical Centers 
(VAMCs) in Washington, D.C.; Baltimore, Maryland; and 
Martinsburg, West Virginia, and the claims file currently 
includes outpatient treatment records from these VAMCs dated 
up to May 2003.  The Board emphasizes that records generated 
by VA facilities that may have an impact on the adjudication 
of a claim are considered constructively in the possession of 
VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must 
obtain all outstanding pertinent medical records from the 
Washington, D.C., Baltimore, and Martinsburg VAMCs since May 
2003, following the procedures prescribed in 38 C.F.R. § 
3.159 (2006) as regards requesting records from Federal 
facilities.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to adjudicating the claims on appeal.  The 
RO's adjudication should include consideration of a January 
2007 VA treatment record reflecting a psychiatric assessment 
(submitted after the RO's certification of the veteran's 
appeal to the Board without a waiver of RO consideration).  
The RO should also continue to consider whether "staged 
rating" (assignment of different ratings based on distinct 
periods of time, based on the facts found), pursuant to 
Fenderson, is appropriate.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should obtain from the 
Washington, D.C., Baltimore, and 
Martinsburg VAMCs all pertinent records of 
evaluation and/or treatment of the 
veteran's PTSD, from May 2003 to the 
present.  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records or 
responses received should be associated 
with the claims file.

2.  The RO should furnish to the veteran 
and his representative VCAA-compliant 
corrective notice specific to the claims on 
appeal-the claims for higher ratings for 
PTSD.

The RO's letter should include specific 
notice as to the type of evidence needed to 
substantiate each claim.  To ensure that 
the duty to notify the claimant what 
evidence will be obtained by whom is met, 
the RO's letter should include a request 
that the veteran provide sufficient 
information and, if necessary, 
authorization to enable VA to obtain any 
medical records pertaining to the matters 
on appeal that are not currently of record.  
The letter should also include a summary of 
the evidence currently of record that is 
pertinent to each claim.

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
also ensure that its letter meets the 
requirements of the Dingess/Hartman, cited 
to above, particularly as regards 
assignment of disability ratings and 
effective dates, as appropriate.

The RO's letter must also clearly explain 
to the veteran that he has a full one-year 
period for response (although VA may 
adjudicate the claim within the one-year 
period).

3.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set forth 
in 38 C.F.R. § 3.159.  All records and 
responses received should be associated 
with the claims file.  If any records 
sought are not obtained, the RO should 
notify the appellant of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

4.  To help avoid future remand, the RO 
must ensure that all requested development 
action has been accomplished (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

5.  After completing the requested 
actions, and any additional notification 
or development deemed warranted, the RO 
should adjudicate the claims on appeal in 
light of all pertinent evidence (to 
include the January 2007 VA treatment 
record) and legal authority.  The RO's 
adjudication of the claim for a higher 
initial rating for PTSD should include 
continued consideration of whether staged 
rating, pursuant to Fenderson (cited to 
above), is warranted.  

6.  If any benefit sought on appeal 
remains denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 







appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the your appeal.  
38 C.F.R. § 20.1100(b) (2006).

